Exhibit 10.02

INDEMNIFICATION AGREEMENT

(Executive Officers)

This Indemnification Agreement (this “Agreement”) is made as of ________________
by and between Computer Task Group, Incorporated, a New York corporation (the
“Corporation”), and _____________________, an officer of the Corporation
(“Executive”).

RECITALS

WHEREAS, candidates highly qualified for service on the boards of directors of
publicly-held corporations have become increasingly reluctant to serve in that
capacity or in other related capacities unless they are provided with strong
protection through indemnification and insurance against the substantial and
escalating risks of, and potential liability from, claims and actions arising
out of their service to and activities on behalf of such corporations, which
risks, absent such adequate protection, would far outweigh the compensation and
other benefits to such persons of serving as directors or officers;

WHEREAS, although the Board of Directors of the Corporation (the “Board”) has
determined that, in order to attract and retain such persons to serve on the
Board or in key executive positions, the Corporation will attempt to maintain on
an ongoing basis, at its sole expense, liability insurance to protect persons
serving on the Board, as an executive officer or in other related capacities
from certain liabilities, the Board recognizes that such insurance may be
available to it in the future only at higher premiums and with more exclusions
from its coverage, which reduces the value of such insurance to directors and
executive officers and increases the importance of indemnification by the
Corporation to protect directors and executive officers against such
liabilities;

WHEREAS, it is essential for the Corporation to be able to attract and retain
the most capable persons available to serve on the Board and as key executive
officers, and the uncertainties relating to such insurance and indemnification
has increased the difficulty of attracting and retaining such persons;

WHEREAS, in order to induce the most qualified persons to serve and continue to
serve as directors and executive officers of the Corporation, the Corporation
desires to provide directors and executive officers with specific contractual
assurance of their rights to full indemnification against litigation risks and
expenses associated with their service as a director or executive officer of the
Corporation and in other related capacities regardless of, among other things,
any amendment to or revocation of the Corporation’s Certificate of Incorporation
or By-laws or any change in the ownership of the Corporation or in the
composition of the Board;

WHEREAS, the Corporation intends that this Agreement will provide Executive with
greater protection than that which is provided by the Corporation’s Certificate
of Incorporation and By-laws, and that this Agreement shall supplement and be in
furtherance of the By-laws of the Corporation and any resolutions adopted
pursuant thereto, as well as any rights of Executive under any directors’ and
officers’ liability insurance policy, and this Agreement shall not be deemed a
substitute therefore, and shall not diminish or abrogate any rights of Executive
thereunder; and



--------------------------------------------------------------------------------

WHEREAS, Executive is relying upon the rights afforded under this Agreement in
deciding to begin serving or continue to serve as a director or an executive
officer of the Corporation.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and in order to induce Executive to serve as or to continue to serve as a
director or executive officer of the Corporation and in consideration of
Executive’s so serving, the Corporation and Executive do hereby covenant and
agree as follows:

Section 1. Services to the Corporation. Executive agrees to serve or continue to
serve as an executive officer or director of the Corporation and may serve as a
director, officer, employee, agent or fiduciary of one or more Covered Entities
(as defined below). Executive may at any time and for any reason resign from any
such position (subject to any other contractual obligation or any obligation
imposed by operation of law), in which event the Corporation shall have no
obligation under this Agreement to continue Executive in any such position. This
Agreement shall not be deemed an employment contract between Executive and the
Corporation (or any Covered Entity). The foregoing notwithstanding, this
Agreement shall continue in force after Executive has ceased to serve as an
executive officer or director of the Corporation or otherwise ceased to have
Corporate Status (as defined below).

Section 2. Definitions. As used in this Agreement:

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Unless explicitly approved by the
Incumbent Board (as defined below), any Person (as defined below) other than the
Corporation, any subsidiary of the Corporation, or any employee benefit plan of
the Corporation or of any of its subsidiaries or any Person holding common
shares of the Corporation for or pursuant to the terms of any such employee
benefit plan, is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to then vote generally in the election of directors of the Corporation;

(ii) Change in Board of Directors. A change in the composition of the Board of
Directors of the Corporation during any periods not longer than two consecutive
years such that the individuals who, as of the beginning of such period,
constitute the Board of Directors of the Corporation (such Board of Directors
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Corporation;
provided, however, for purposes of this clause (ii), any individual who becomes
a member of the Board of Directors of the Corporation subsequent to the date
hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least three quarters of those
individuals who are members of the Board

 

2



--------------------------------------------------------------------------------

of Directors of the Corporation and who were also members of the Incumbent Board
(or deemed to be such pursuant to this provision) shall be considered as though
such individual were a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors of the Corporation shall not be so
considered as a member of the Incumbent Board; or

(iii) Corporation Transactions. The effective date of a merger or consolidation
of the Corporation with any other entity that is not a subsidiary or other
affiliate of the Corporation, other than a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than or equal to 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity (assuming for
purposes of such determination that there is no change in the record ownership
of the Corporation’s securities from the record date for such approval until
such reorganization and that such record owners hold no securities of the other
parties to such reorganization, but including in such determination any
securities of the other parties to such reorganization held by affiliates of the
Corporation);

(iv) Liquidation. The dissolution or liquidation of the Corporation or the sale
or disposition by the Corporation of all or substantially all of the
Corporation’s business and/or assets to a person or entity that is not a
subsidiary or other affiliate of the Corporation; and

(v) Other Events. Unless the event is explicitly approved by the Incumbent
Board, there occurs any event of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to
any similar item on any similar schedule or form) promulgated under the Exchange
Act, as hereinafter defined, regardless of whether the Corporation is then
subject to such reporting requirement.

Solely for purposes of this Section 2(a), the following terms shall have the
following meanings:

(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(B) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act and, for greater clarity, shall include, without limitation,
any entity or “group” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act; provided, however, that Person shall exclude (i) the Corporation,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation, and (iii) any entity owned, directly or indirectly, by
the shareholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation.

(C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the shareholders
of the Corporation approving a merger, consolidation or other business
combination of the Corporation with another entity.

 

3



--------------------------------------------------------------------------------

(b) “Corporate Status” describes the status of a person who is or was a
director, trustee, partner, managing member, officer, employee, agent or
fiduciary of the Corporation or any Covered Entity.

(c) “Covered Entity” shall mean the Corporation and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise (as well as any domestic or foreign
predecessor entity of each such entity in a merger, consolidation or other
transaction) of which Executive is, was or may be deemed to be serving at the
request of the Corporation as a director, officer, employee, partner (limited or
general), trustee, agent or fiduciary. References to “serving at the request of
the Corporation” shall include any service as a director, officer, employee,
partner (limited or general), trustee, agent or fiduciary of a Covered Entity
which imposes duties on, or involves services by, such director, officer,
employee, partner (limited or general), trustee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries.

(d) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Executive and does not otherwise have an interest materially adverse to any
interest of Executive.

(e) “Disqualifying Conduct” means (i) acts were committed by Executive in bad
faith or were the result of active and deliberate dishonesty by Executive and
were material to the cause of action or (ii) that Executive personally gained in
fact a financial profit or other advantage to which he was not legally entitled.

(f) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
and arbitration costs, transcript costs, fees and other costs of experts and
other professionals, witness fees, travel expenses, duplicating costs, printing
and binding costs, scanning and data processing charges, electronic legal
research and other database charges, telephone charges, postage, delivery
service fees, and all other disbursements, obligations or expenses of the types
customarily incurred in connection with, or as a result of, prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a deponent or witness in, or otherwise participating in, a Proceeding.
Expenses also shall include (i) Expenses incurred in connection with any appeal
resulting from any Proceeding, including the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, (ii) Expenses incurred in connection with recovery under any
directors’ and officers’ liability insurance policies maintained by the
Corporation, regardless of whether Executive is ultimately determined to be
entitled to such indemnification, advancement or Expenses or insurance recovery,
as the case may be, and (iii) for purposes of Section 12(d) only, Expenses
incurred by Executive in connection with the interpretation, enforcement or
defense of Executive’s rights under this Agreement, the Certificate of
Incorporation, the By-laws or under any directors’ and officers’ liability
insurance policies maintained by the Corporation by litigation or otherwise.
Expenses, however, shall not include amounts paid in settlement by Executive or
the amount of judgments or fines (including any excise tax assessed with respect
to any employee benefit plan) against Executive.

 

4



--------------------------------------------------------------------------------

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and that neither presently is, nor in
the past five years has been, retained to represent any of the following:
(i) the Corporation or Executive in any matter material to either such party
(other than with respect to matters concerning Executive under this Agreement,
or of other executive officers or directors of the Corporation under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Executive in an
action to determine Executive’s rights under this Agreement. The Corporation
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(h) “Losses” means Expenses, judgments, costs, fines (including any excise tax
assessed with respect to any employee benefit plan) and amounts paid in
settlement actually incurred by Executive (net of any related insurance proceeds
or other indemnification payments received by Executive or paid on Executive’s
behalf as described in Section 7(a)).

(i) “Potential Change in Control” shall be deemed to have occurred if (i) the
Corporation enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any person
(including the Corporation) publicly announces an intention to take or to
consider taking actions that, if consummated, would constitute a Change in
Control; (iii) unless explicitly approved by the Incumbent Board, any Person
other than the Corporation, any subsidiary of the Corporation, or any employee
benefit plan of the Corporation or of any of its subsidiaries or any Person
holding common shares of the Corporation for or pursuant to the terms of any
such employee benefit plan, is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to then vote generally in the election of directors of the Corporation; or
(iv) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(j) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative, legislative,
regulatory or investigative nature, including any appeal therefrom, in which
Executive was, is or may be involved as a party or otherwise by reason of
Executive’s Corporate Status or by reason of any action taken by him or of any
action or omission on his part in connection with Executive’s Corporate Status,
in each case regardless of whether Executive retains Corporate Status at the
time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement.
However, a “Proceeding” does not include an action, suit or proceeding initiated
by Executive to enforce his rights under this Agreement.

 

5



--------------------------------------------------------------------------------

Section 3. Indemnification. The Corporation shall indemnify Executive and hold
Executive harmless against any and all Losses in connection with any present or
future threatened, pending or completed Proceeding, regardless of whether such
Proceeding is by or in the right of the Corporation, based upon, arising from,
relating to, or by reason of Executive’s Corporate Status; provided, that no
indemnification pursuant to this Section 3 may be made to Executive or on
Executive’s behalf with respect to a Proceeding if a final judgment or other
final adjudication adverse to Executive establishes that Executive engaged in
Disqualifying Conduct with respect to the claims, issues and matters in such
Proceeding.

Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Executive is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in the defense of any claim, issue or matter therein, in whole
or in part, the Corporation shall indemnify Executive against all Expenses
actually and reasonably incurred by him in connection therewith. If Executive is
not wholly successful in such Proceeding, but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Corporation shall indemnify Executive against all Expenses
reasonably incurred in connection with each successfully resolved claim, issue
or matter and each claim, issue, or matter related to each successfully resolved
claim, issue or matter. For purposes of this Section 4 and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Executive, by reason of his Corporate Status, is a
witness, is made (or asked) to respond to discovery requests or is otherwise
asked to participate in any Proceeding to which Executive is not a party, he
shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.

Section 6. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3 or 4, the Corporation shall
indemnify Executive to the fullest extent permitted by applicable law if
Executive is, or threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) against all Losses of Executive in connection
with the Proceeding.

(b) For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include the following:

(i) to the fullest extent permitted by the provision of the New York Business
Corporation Law (“NYBCL”) that authorizes or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the NYBCL; and

 

6



--------------------------------------------------------------------------------

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the NYBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7. Exclusions. Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any indemnity or
advance in connection with any claim made against Executive:

(a) for which payment has actually been made to or for the account of Executive
under any insurance policy, other indemnity provision, contract or agreement,
except with respect to any excess beyond the amount paid to Executive under any
insurance policy, other indemnity provision, contract or agreement;

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Executive of securities of the Corporation that did, in fact,
violate Section 16(b) of the Exchange Act, (ii) any reimbursement of the
Corporation by Executive of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Executive from the sale of securities
of the Corporation, as required in each case under the Exchange Act or (iii) any
reimbursement of the Corporation by Executive of any compensation pursuant to
any compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, including but not limited to any such
policy adopted to comply with stock exchange listing requirements implementing
Section 10D of the Exchange Act;

(c) except as otherwise provided in Section 12(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Executive, including any Proceeding (or any part of any Proceeding) initiated by
Executive against the Corporation or its directors, officers or employees,
unless (i) the Board of Directors of the Corporation authorized the Proceeding
(or any part of any Proceeding) prior to its initiation, (ii) such payment
arises in connection with any mandatory counterclaim or cross claim brought or
raised by Executive in any Proceeding (or any part of any Proceeding), or
(iii) the Corporation provides the indemnification, in its sole discretion,
pursuant to the powers vested in the Corporation under applicable law; or

(d) for which such indemnity or advance is prohibited by applicable law;
provided, however, that in the event that the Corporation is advised, in a
written opinion of its regular outside legal counsel, that the Corporation’s
performance of any provision of this Agreement would violate Section 13(k) of
the Exchange Act, then the parties agree to revise and replace such provision in
a manner that will result in a new provision that does not violate such
provision and the legal effect of which comes as close as possible to what the
parties had intended to achieve with the original provision.

 

7



--------------------------------------------------------------------------------

Section 8. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary, the Corporation shall advance, to the extent not prohibited by
law, the Expenses incurred by or on behalf of Executive (or reasonably expected
to be incurred by Executive during the six months following any such request) in
connection with any Proceeding, and such advancement shall be made within 30
days after the receipt by the Corporation of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Executive’s ability to repay the
amounts advanced and without regard to Executive’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Corporation to support the advances claimed. The Executive
shall qualify for advances upon the execution and delivery to the Corporation of
this Agreement, which shall constitute an undertaking providing that Executive
undertakes to repay the advance (without interest) by the Corporation pursuant
to this Section 8, if and only to the extent that it is ultimately determined
that Executive is not entitled to be indemnified by the Corporation. This
Section 8 shall not apply to any claim made by Executive for which indemnity is
excluded pursuant to Section 7.

Section 9. Procedure for Notification and Defense of Claim.

(a) Executive shall notify the Corporation in writing of any matter with respect
to which Executive intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Executive
of written notice thereof. The written notification to the Corporation shall
include a description of the nature of the Proceeding and the facts underlying
the Proceeding. To obtain indemnification under this Agreement, Executive shall
submit to the Corporation a request, including therein or therewith such
documentation and information as is reasonably available to Executive and is
reasonably necessary to determine whether and to what extent Executive is
entitled to indemnification following the final disposition of such action, suit
or proceeding. The omission by Executive to notify the Corporation hereunder
will not relieve the Corporation from any liability which it may have to
Executive hereunder or otherwise than under this Agreement, and any delay in so
notifying the Corporation shall not constitute a waiver by Executive of any
rights under this Agreement. The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Executive has requested indemnification.

(b) The Corporation will be entitled to participate in the Proceeding at its own
expense.

(c) In the event the Corporation may be obligated to make any indemnity in
connection with a Proceeding, Executive shall have the express right to retain
legal counsel of its choice to represent Executive’s interests in connection
with said Proceeding, and the Corporation shall advance to Executive in
accordance with the terms of this Agreement the Expenses incurred by Executive
in connection therewith. If the Corporation and Executive conclude that it would
not create any conflict of interest, Executive may, in his sole discretion,
request that the Corporation’s legal counsel assume the representation of
Executive in connection with the Proceeding, and the Corporation shall grant
said request and bear all of the attorneys’ fees and costs of said
representation.

 

8



--------------------------------------------------------------------------------

(d) The Corporation shall not settle any Proceeding (in whole or in part) if
such settlement would impose any Expense, judgment, liability, fine, penalty or
limitation on Executive in respect of which Executive is not entitled to be
indemnified hereunder without Executive’s prior written consent, which shall not
be unreasonably withheld.

Section 10. Procedure Upon Application for Indemnification.

(a) Upon written request by Executive for indemnification pursuant to the first
sentence of Section 9(a), a determination, if required by applicable law or this
Agreement, with respect to Executive’s entitlement thereto shall be made in the
specific case:

(i) if a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel selected in accordance with Section 10(b) in a written
opinion to the Board, a copy of which shall be delivered to Executive; or

(ii) if neither a Potential Change in Control nor a Change in Control shall have
occurred, in the following manner:

(A) by the Board acting by a quorum of Disinterested Directors; or

(B) if such a quorum is not obtainable or, even if obtainable, a quorum of
Disinterested Directors so directs, (x) by the Board upon the opinion in writing
of Independent Counsel selected in accordance with Section 10(b), or (y) by the
shareholders of the Corporation.

If it is so determined that Executive is entitled to indemnification, payment to
Executive shall be made within ten days after such determination. Executive
shall cooperate with the person, persons or entity making such determination
with respect to Executive’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information that is not privileged or otherwise protected from
disclosure and that is reasonably available to Executive and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by or on behalf of Executive in so cooperating
with the person, persons or entity making such determination shall be borne by
the Corporation (irrespective of the determination as to Executive’s entitlement
to indemnification) and the Corporation hereby indemnifies and agrees to hold
Executive harmless therefrom.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, the Independent
Counsel shall be selected as provided in this Section 10(b). If neither a
Potential Change in Control or a Change in Control shall have occurred, the
Independent Counsel shall be selected by the Board, and the Corporation shall
give written notice to Executive advising him of the identity of the Independent
Counsel so selected. If a Potential Change in Control or a Change in Control
shall have occurred, the Independent Counsel shall be selected by Executive
(unless Executive shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Executive shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected.

 

9



--------------------------------------------------------------------------------

In either event, Executive or the Corporation, as the case may be, may, within
ten days after such written notice of selection shall have been given, deliver
to the Corporation or to Executive, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 2, and the objection
shall set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If such written objection is so made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court or an arbitrator has determined that such objection is
without merit. If, within 20 days after the later of submission by Executive of
a written request for indemnification pursuant to Section 10(a) hereof or the
final disposition of the Proceeding, no Independent Counsel shall have been
selected and not objected to, either the Corporation or Executive may petition a
court of competent jurisdiction or commence an arbitration before a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association for resolution of any objection that shall have been
made by the Corporation or Executive to the other’s selection of Independent
Counsel or for the appointment as Independent Counsel of a person selected by
such court or arbitrator or by such other person as such court or arbitrator
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 10(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(c) If the Corporation disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.

Section 11. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or entity making such determination shall, to the fullest
extent permitted by law, presume that Executive is entitled to indemnification
under this Agreement if Executive has submitted a request for indemnification in
accordance with Section 9(a), and the Corporation shall, to the fullest extent
permitted by law, have the burden of proof, by a preponderance of the evidence,
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Corporation (including by its directors or Independent Counsel)
to have made a determination prior to the commencement of any action or
arbitration pursuant to this Agreement that indemnification is proper in the
circumstances because indemnification of Executive is not barred pursuant to the
provisions of this Agreement or otherwise, nor an actual determination by the
Corporation (including by its directors or Independent Counsel) that
indemnification of Executive is barred pursuant to the provisions of this
Agreement or otherwise, shall be a defense to such action or arbitration or
create a presumption that Executive is not entitled to indemnification. The
termination of any Proceeding or any claim, issue or matter therein by judgment,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Executive engaged in Disqualifying Conduct.

 

10



--------------------------------------------------------------------------------

(b) Subject to Section 12(e), if the person, persons or entity empowered or
selected under Section 10 to determine whether Executive is entitled to
indemnification shall not have made a determination within 60 days (or 30 days
if the request was for an advance) after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent permitted by law, be deemed to have been made and
Executive shall be entitled to such indemnification, absent (i) a misstatement
by Executive of a material fact, or an omission of a material fact necessary to
make Executive’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; and provided, further, that the
foregoing provisions of this Section 11(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 10(a) and if (A) within 15 days after receipt
by the Corporation of the request for such determination the Board of Directors
has resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a).

(c) For purposes of any determination of whether Executive acted in bad faith,
Executive shall be deemed to have acted in good faith if Executive acted in
reliance on the records or books of account of a Covered Entity, including
financial statements, or on information supplied to Executive by the officers of
a Covered Entity in the course of their duties, or on the advice of legal
counsel for the Covered Entity or on information or records given or reports
made to the Covered Entity by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Covered
Entity. The provisions of this Section 11(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which Executive may be deemed
to be entitled to indemnification.

(d) A person who acted in good faith and in a manner he reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed not to have acted in “bad faith” as referred to in
this Agreement.

(e) For purposes of determining whether Executive personally gained in fact a
financial profit or other advantage to which he was not legally entitled, to the
fullest extent permitted by law, such determination shall be based upon whether
Executive actually received an improper personal benefit in money, property or
services.

(f) The knowledge or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, agent or employee of the Covered
Entity shall not be imputed to Executive for purposes of determining the right
to indemnification under this Agreement.

 

11



--------------------------------------------------------------------------------

Section 12. Remedies of Executive.

(a) Subject to Section 12(c), in the event that (i) a determination is made
pursuant to Section 10 that Executive is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(a) within 90 days (or 30 days if the request
was for an advance) after receipt by the Corporation of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4 or 5 or the last sentence of Section 10(a) within ten days after
receipt by the Corporation of a written request therefor, (v) payment of
indemnification pursuant to Section 3 or 6 is not made within ten days after a
determination has been made that Executive is entitled to indemnification, or
(vi) the Corporation or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, Executive the
benefits provided or intended to be provided to Executive hereunder, Executive
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses. Alternatively, Executive, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Executive shall commence such proceeding seeking an adjudication or
an award in arbitration within 180 days following the date on which Executive
first has the right to commence such proceeding pursuant to this Section 12(a);
provided, however, that the foregoing clause shall not apply in respect of a
proceeding brought by Executive to enforce his rights under Section 5. The
Corporation shall not oppose Executive’s right to seek any such adjudication or
award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 10(a) that Executive is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Executive shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 12 the
Corporation shall have the burden of proving by a preponderance of the evidence
that Executive is not entitled to indemnification or advancement of Expenses, as
the case may be.

(c) If a determination shall have been made pursuant to Section 10(a) that
Executive is entitled to indemnification, the Corporation shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 12, absent (i) a misstatement by Executive of a material fact, or
an omission of a material fact necessary to make Executive’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) The Corporation shall, to the fullest extent permitted by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Corporation is bound by all the provisions of this
Agreement. It is the intent of the Corporation that Executive not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Executive hereunder.

 

12



--------------------------------------------------------------------------------

The Corporation shall, to the fullest extent permitted by law, indemnify
Executive against any and all Expenses and, if requested by Executive, shall
(within 10 days after receipt by the Corporation of a written request therefor)
advance, to the extent not prohibited by law, such expenses to Executive, which
are incurred by or on behalf of Executive in connection with any action brought
by Executive for indemnification or advance of Expenses from the Corporation
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Corporation, regardless of whether Executive
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, whether by settlement
or otherwise.

(f) During the interval between the Corporation’s receipt of Executive’s request
for indemnification and the later to occur of (a) payment in full to Executive
of such indemnification, or (b) a final determination (if required) pursuant to
Sections 10 and 11 that Executive is not entitled to indemnification, the
Corporation shall protect Executive against loss which, for purposes of this
Agreement, shall mean the taking of the necessary steps (regardless of whether
such steps require expenditures to be made by the Corporation at that time) to
stay, pending a final determination of Executive’s entitlement to
indemnification (and, if Executive is so entitled, the payment thereof), the
execution, enforcement or collection of any judgments, penalties, fines
(including any excise tax assessed with respect to any employee benefit plan) or
any other amounts for which Executive may be liable in order to avoid his being
or becoming in default with respect to any such amounts (such necessary steps to
include, but not be limited to, the procurement of a surety bond to achieve such
stay), within five business days after receipt of Executive’s written request
therefor, together with a written undertaking by Executive to repay, no later
than 60 days following receipt of a statement therefor from the Corporation,
amounts (if any) expended by the Corporation for such purpose, if it is
ultimately determined (if such determination is required) pursuant to
Sections 10 and 11 that Executive is not entitled to be indemnified against such
judgments, penalties, fines (including any excise tax assessed with respect to
any employee benefit plan) or other amounts.

Section 13. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement (i) shall not be deemed exclusive of any other rights
to which Executive may at any time be entitled under applicable law, the
Corporation’s Certificate of Incorporation, the Corporation’s By-laws, the
organizational and governing documents of any Covered Entity, any agreement, a
vote of shareholders or a resolution of directors, or otherwise and (ii) shall
be interpreted independently of, and without reference to, any other such rights
to which Executive may at any time be entitled. No amendment, alteration or
repeal of this Agreement or of any provision hereof shall limit or restrict any
right of Executive under this Agreement in respect of any action taken or
omitted by such Executive in his Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in New York law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Corporation’s Certificate of
Incorporation,

 

13



--------------------------------------------------------------------------------

By-laws and this Agreement, it is the intent of the parties hereto that
Executive shall enjoy by this Agreement the greater benefits so afforded by such
change. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b) For the duration of Executive’s service as a director, officer or employee
of the Corporation or as a director, officer, employee, administrator, trustee,
agent, partner, manager, member or fiduciary of any other Covered Entity, and
thereafter for so long as Executive shall be subject to any pending or possible
Proceeding, the Corporation shall use commercially reasonable efforts (taking
into account the scope and amount of coverage available relative to the cost
thereof) to cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Corporation or any other Covered Entity that is at least substantially
comparable in scope and amount to that provided by the Corporation’s current
policies of directors’ and officers’ liability insurance. The minimum AM Best
rating for the insurance carriers of such insurance carrier shall be not less
than A- VI. The Corporation shall provide Executive with a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials, and shall provide
Executive with a reasonable opportunity to review and comment on the same.
Without limiting the generality or effect of the requirement to use commercially
reasonable efforts to obtain insurance and give directors the chance to review
the proposal, the Corporation shall not discontinue or significantly reduce the
scope or amount of coverage from one policy period to the next without the prior
approval thereof by a majority vote of the directors, even if less than a
quorum. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Corporation has director and officer liability insurance in
effect, the Corporation shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Executive, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) In the event of any payment made by the Corporation under this Agreement,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Executive, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

(d) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Executive has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

(e) The Corporation’s obligation to provide indemnification or advancement
hereunder to Executive who is or was serving at the request of the Corporation
shall be reduced by any amount Executive has actually received as
indemnification or advancement from any Covered Entity.

 

14



--------------------------------------------------------------------------------

Section 14. Settlement of Claims. The Corporation shall not be liable to
Executive under this Agreement for any amounts paid in settlement of any present
or future threatened, pending or completed Proceeding based upon, arising from,
relating to, or by reason of Executive’s Corporate Status without the
Corporation’s prior written consent, which shall not be unreasonably withheld;
provided, however, that if a Potential Change in Control or a Change in Control
has occurred, the Corporation shall be liable for indemnification of the
Executive for amounts paid in settlement if Independent Counsel has approved the
settlement. The Corporation shall not settle any such Proceeding in any manner
that would impose any Losses on the Executive without the Executive’s prior
written consent.

Section 15. Establishment of Trust. In the event of a Potential Change in
Control or a Change in Control, to the extent permitted by law, the Corporation
shall, upon written request by Executive, create a trust for the benefit of
Executive and, from time to time upon written request of Executive, shall fund
such trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
investigating, preparing for, participating in and defending any Proceeding, and
any and all judgments, fines, penalties and settlement amounts of any and all
Proceedings from time to time actually paid or claimed, reasonably anticipated
or proposed to be paid. The amount or amounts to be deposited in the trust
pursuant to the foregoing funding obligation shall be determined by Independent
Counsel. The terms of the trust shall provide that upon a Potential Change in
Control or a Change in Control (i) the trust shall not be revoked or the
principal thereof invaded, without the written consent of Executive, (ii) the
trustee shall advance, within ten business days of a request by Executive, any
and all Expenses to Executive (and Executive hereby agrees to reimburse the
trust under the circumstances under which Executive would be required to
reimburse the Corporation under Section 8 of this Agreement), (iii) the trust
shall continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Executive all
amounts for which Executive shall be entitled to indemnification pursuant to
this Agreement or otherwise, and (v) all unexpended funds in such trust shall
revert to the Corporation upon a final determination by Independent Counsel or a
court of competent jurisdiction, as the case may be, that Executive has been
fully indemnified under the terms of this Agreement. The trustee shall be a
bank, trust company or other financial institution chosen by Executive. Nothing
in this Section 15 shall relieve the Corporation of any of its obligations under
this Agreement. All income earned on the assets held in the trust shall be
reported as income by the Corporation for federal, state, local, and foreign tax
purposes. The Corporation shall pay all costs of establishing and maintaining
the trust and shall indemnify the trustee against any and all expenses
(including attorneys’ fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the establishment and maintenance of the
trust.

Section 16. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Executive for any reason whatsoever, then the Corporation, in lieu of
indemnifying Executive, shall contribute to the Losses incurred by Executive in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the

 

15



--------------------------------------------------------------------------------

circumstances of such Proceeding in order to reflect (a) the relative benefits
received by the Covered Entities (and their directors, officers, employees and
agents other than Executive), on one hand, and Executive, on the other hand, as
a result of the events or transactions giving cause to such Proceeding, or
(b) if the allocation described in clause (a) above is not permitted by
applicable law, the relative fault of the Covered Entities (and their directors,
officers, employees and agents other than Executive), on one hand, and
Executive, on the other hand, in connection with such events or transactions.
The relative fault of the Covered Entities (and their directors, officers,
employees and agents other than Executive), on one hand, and Executive, on the
other hand, in connection with the events or transactions giving cause to such
Proceeding shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive. The relative benefits
received by the Covered Entities (and their directors, officers, employees and
agents other than Executive), on one hand, and Executive, on the other hand, in
connection with the events or transactions giving cause to such Proceeding shall
be limited to direct and indirect financial benefits actually derived by the
applicable person, his designees or his intended beneficiaries from the action
or inaction in connection with the events or transactions giving cause to such
Proceeding, and shall not include any non-financial benefits or any benefits
that were not actually received by the applicable person, his designees or his
intended beneficiaries.

Section 17. Retroactive Effect; Binding Agreement.

(a) All agreements and obligations of the Corporation contained herein shall
commence upon the date that Executive first became an officer or director of the
Corporation, shall continue during the period of Executive’s Corporate Status
and shall continue thereafter so long as Executive shall be subject to any
possible Proceeding by reason of Executive’s Corporate Status. In this regard,
the provisions contained herein are intended to be retroactive and the full
benefits hereof shall be available in respect of any alleged or actual
occurrences, acts or failures to act that occurred prior to the date hereof.

(b) This Agreement shall be binding upon the Corporation and its successors and
assigns. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by agreement in
form and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place. To the extent that the Corporation maintains one or more insurance
policies providing liability insurance for the directors and officers of the
Corporation, upon any Change of Control, the Corporation shall use commercially
reasonable efforts to obtain or arrange for continuation or “tail” coverage for
Executive to the maximum extent obtainable at such time; provided, however, that
in no event shall the Corporation be required to expend an amount in excess of
300% of the annual amount paid by the Corporation at the time of such Change of
Control for such insurance.

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. Without limiting the
generality of the preceding sentence, if Executive should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee, or
if there be no such designee, to his estate.

 

16



--------------------------------------------------------------------------------

Section 18. Severability; Invalidity. Nothing in this Agreement is intended to
require or shall be construed as requiring the Corporation to do or fail to do
any act in violation of applicable law. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

Section 19. Entire Agreement.

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Executive to serve or continue to serve as an executive officer or director of
the Corporation, and the Corporation acknowledges that Executive is relying upon
this Agreement in serving or continuing to serve as an executive officer or
director of the Corporation and having Corporate Status with respect to any
Covered Entity.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation of the
Corporation, the By-laws of the Corporation, any directors’ and officers’
insurance maintained by the Corporation and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Executive thereunder.

Section 20. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No amendment, alteration or repeal of this Agreement shall adversely
affect any right of Executive under this Agreement in respect of any action
taken or omitted by such Executive in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

17



--------------------------------------------------------------------------------

Section 21. Notice by Executive. Executive agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Executive to so notify the Corporation shall
not relieve the Corporation of any obligation which it may have to Executive
under this Agreement or otherwise.

Section 22. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed, (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received or (e) sent via electronic
mail, upon confirmation of delivery when directed to the relevant electronic
mail address if sent during normal business hours of recipient, or if not sent
during normal business hours of the recipient, then on the recipient’s next
business day:

(i) If to Executive, at the address, fax number or electronic mail address
indicated on the signature page of this Agreement, or such other address as
Executive shall provide to the Corporation; and

(ii) If to the Corporation, at the address, fax number or electronic mail
address indicated on the signature page of this Agreement, or at such other
address or fax number as may have been furnished to Executive by the
Corporation.

Section 23. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Executive pursuant to Section 10(b), the Corporation and Executive hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Supreme
Court of the State of New York (the “Designated Court”), and not in any other
state or federal court in the United States of America or any court in any other
country, (b) consent to submit to the exclusive jurisdiction of the Designated
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (c) waive any objection to the laying of venue of any such
action or proceeding in the Designated Court, and (d) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Designated Court has been brought in an improper or inconvenient forum.

Section 24. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Facsimile or other electronically-transmitted signatures shall be treated as
originals and shall bind the signatories to the terms of this Agreement. Only
one such counterpart signed by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Agreement.

 

18



--------------------------------------------------------------------------------

Section 25. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine or neuter pronoun where appropriate. Use of the
plural nouns shall be deemed to include usage of the singular form of such noun
where appropriate. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Unless otherwise indicated, references in this Agreement
to any “Section” shall be deemed to refer to the indicated Section of this
Agreement. The headings set forth in this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

[SIGNATURE PAGE FOLLOWS]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

COMPUTER TASK GROUP, INCORPORATED

 

By:  

 

Name:

Title:

Address: Fax Number: E-mail Address:

 

EXECUTIVE   By:  

 

Name:  

 

Address:  

 

 

 

 

 

Fax Number:  

 

E-mail Address:  

 